DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-7 are pending this office action
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ricci et al (US20140309866A1) hereinafter “Ricci as follow:

As per claim 1, Ricci discloses a server configured to communicate with a vehicle, the server comprising:
 a storage device configured to store usage information:
[0013] “Embodiments include a method, comprising collecting data associated with a user, wherein the collected data is stored in a user profile memory associated with the user”

 in which settings information of software executed by at least one of a plurality of electronic control units installed in the vehicle is correlated with user identification information that identifies a user of the vehicle:
[0308] “There may be one or more user records 1240 and associated data stored within the data file 1204. As provided herein, the user can be any person that uses or rides within the vehicle or conveyance 104. The user may be identified in portion 1212. For the vehicle 104, the user may include a set of one or more features that may identify the user”;
Fig. 12A-D and [0332]” One or more settings may be stored in portion 1224. These settings 1224 may be similar and/or identical to those previously described. Further, the settings 1224 may also provide for how a system is configured for a particular user.”
[0310] One or more settings may be stored in portion 1224. These settings 1224 may be the configurations of different functions within the vehicle 104 that are specified by or for that user. 

 and one or more processors configured to receive, from a software updating device that is one of the electronic control units, the user identification information specified by the software updating device:
[0353] “Using the information from the sensors 242, the vehicle control system 204 can identify the person, in step 1412. The vehicle control system 204 can obtain characteristics for the user currently occupying the zone 512 and compare those characteristics to the identifying features in portion 1212 of data structure 1204. Thus, the settings in portion 1224 may be retrieved by identifying the correct zone 512, area 508, and characteristics for the user”;

 and transmit settings information correlated with the user identification information to the software updating device based on the user identification information which is specified and the usage information:
After identifying the user by matching characteristics with the features in portion 1212, the vehicle control system 204 can determine if there are settings for the user for the area 1216 and zone 1220 the user currently occupies. If there are settings, then the vehicle control system 204 can make the determination that there are settings in portion 1224, and the vehicle control system 204 may then read and retrieve those settings, in step 1420. The settings may be then used to configure or react to the presence of the user, in step 1424. Thus, these settings may be obtained to change the configuration of the vehicle 104, for example, how the position of the seats or mirrors are set, how the dash, console, or heads up display is configured, how the heat or cooling is configured, how the radio is configured, or how other different configurations are made.”

As per claim 2, the rejection of claim 1 is incorporated and furthermore, Ricci discloses:
wherein the one or more processors are configured to after usage of the vehicle ends, receive the user identification information of the user that used the vehicle:
[0356] “The vehicle control system 204 can determine if a person is in a zone 512 or area 508, in step 1508. As explained previously, the vehicle control system 204 can receive vehicle sensor data from vehicle sensors 242 that show a person has occupied a zone 512 or an area 508 of the vehicle 104. Using the vehicle sensor data, the vehicle control system 204 can determine characteristics of the person, in step 1512. These characteristics are compared to the features in portion 1212 of the data structure 1204. From this comparison, the vehicle control system 204 can determine if the person is identified within the data structure 1204, in step 1516.

 and the settings information of the software executed by at least one of the electronic control units from the software updating device:
[0358] “The user may make one or more settings for the vehicle 104. The vehicle control system 204 may determine if the settings are to be stored, in step 1528. If the settings are to be stored, the method 1500 proceeds YES to step 1536. 

 and update the usage information stored in the storage device, based on the settings information received by the one or more processors:
[0358] “If settings are to be stored, the vehicle control system 204 can send those settings to server 228 to be stored in data storage 232, in step 1536. Data storage 232 acts as cloud storage that can be used to retrieve information on the settings from other vehicles or from other sources. Thus, the cloud storage 232 allows for permanent and more robust storage of user preferences for the settings of the vehicle 104.  
See also Fig. 20: step 2024 update user’s profile.
As per claim 3, the rejection of claim 1 is incorporated and furthermore, Ricci discloses:
wherein the usage information includes information representing at least one of usable software, a function providable by the usable software, whether updating software via wireless communication is permissible, a settings value set at the vehicle, a learning value learned by the software during usage of the vehicle, and a billing status for the software:
[0113] “As an example, the profile data 252 may include one or more user profiles. User profiles may be generated based on data gathered from one or more of vehicle preferences (e.g., seat settings, HVAC settings, dash configurations, and the like), recorded settings, geographic location information (e.g., provided by a satellite positioning system (e.g., GPS), Wi-Fi hotspot, cell tower data, etc.), mobile device information (such as mobile device electronic addresses, Internet browsing history and content, application store selections, user settings and enabled and disabled features, and the like)”;
[0115]For example, a user 216 may be allowed to purchase applications (e.g., software, etc.) for the vehicle 104 and/or a device associated with the vehicle 104 based on information associated with the user account. This user account information may include a preferred payment method, permissions, and/or other account information. As provided herein, the user account of the user profile and/or other data stored in the profile data 252.
See also [0191].
  
As per claim 4, Ricci discloses a managing method executed by a computer provided with a processor, a memory, and a storage device: [0483], the method comprising: 
storing usage information, in which settings information of software executed by at least one of a plurality of electronic control units installed in a vehicle is correlated with user identification information that identifies a user of the vehicle:
[0308] “There may be one or more user records 1240 and associated data stored within the data file 1204. As provided herein, the user can be any person that uses or rides within the vehicle or conveyance 104. The user may be identified in portion 1212. For the vehicle 104, the user may include a set of one or more features that may identify the user”;
Fig. 12A-D and [0332]” One or more settings may be stored in portion 1224. These settings 1224 may be similar and/or identical to those previously described. Further, the settings 1224 may also provide for how a system is configured for a particular user.”
[0310] One or more settings may be stored in portion 1224. These settings 1224 may be the configurations of different functions within the vehicle 104 that are specified by or for that user. 

 receiving, from a software updating device that is one of the electronic control units, the user identification information specified by the software updating device:
[0353] “Using the information from the sensors 242, the vehicle control system 204 can identify the person, in step 1412. The vehicle control system 204 can obtain characteristics for the user currently occupying the zone 512 and compare those characteristics to the identifying features in portion 1212 of data structure 1204. Thus, the settings in portion 1224 may be retrieved by identifying the correct zone 512, area 508, and characteristics for the user”;

 and transmitting settings information correlated with the user identification information to the software updating device based on the user identification information which is specified and the usage information:
[0354] “After identifying the user by matching characteristics with the features in portion 1212, the vehicle control system 204 can determine if there are settings for the user for the area 1216 and zone 1220 the user currently occupies. If there are settings, then the vehicle control system 204 can make the determination that there are settings in portion 1224, and the vehicle control system 204 may then read and retrieve those settings, in step 1420. The settings may be then used to configure or react to the presence of the user, in step 1424. Thus, these settings may be obtained to change the configuration of the vehicle 104, for example, how the position of the seats or mirrors are set, how the dash, console, or heads up display is configured, how the heat or cooling is configured, how the radio is configured, or how other different configurations are made.”

  
As per claim 5, the rejection of claim 4 is incorporated and furthermore Ricci discloses:
 A non-transitory storage medium storing a management program that is executable by a computer provided with a processor, a memory, and the non-transitory storage medium, and that causes the computer to perform the managing method according to claim 4:
[0483] In yet another embodiment, the disclosed methods may be partially implemented in software that can be stored on a storage medium, executed on programmed general-purpose computer with the cooperation of a controller and memory, a special purpose computer, a microprocessor, or the like”;


acquire user identification information that identifies a user of a vehicle:
Fig.14 and [0352] The vehicle control system 204 can determine if a person is in a zone 512 or area 508, in step 1408. This determination may be made by receiving data from one or more sensors 242. The vehicle 104 can use facial recognition, weight sensors, heat sensors, or other sensors to determine whether a person is occupying a certain zone 512.

 acquire, from the server, settings information of software executed by at least one of a plurality of electronic control units installed in the vehicle, the settings information being correlated with the user identification information:
Fig. 14 and [0354] “0354] The vehicle control system 204 can first determine if there are settings associated with the identified person for that zone 512 and/or area 508, in step 1416. After identifying the user by matching characteristics with the features in portion 1212, the vehicle control system 204 can determine if there are settings for the user for the area 1216 and zone 1220 the user currently occupies. If there are settings, then the vehicle control system 204 can make the determination that there are settings in portion 1224, and the vehicle control system 204 may then read and retrieve those settings, in step 1420”;
[0310] One or more settings may be stored in portion 1224. These settings 1224 may be the configurations of different functions within the vehicle 104 that are specified by or for that user. 


 and transfer the settings information to the at least one of the electronic control units.  
Fig.14 and [0354] “The settings may be then used to configure or react to the presence of the user, in step 1424. Thus, these settings may be obtained to change the configuration of the vehicle 104, for example, how the position of the seats or mirrors are set, how the dash, console, or heads up display is configured, how the heat or cooling is configured, how the radio is configured, or how other different configurations are made.”
[0310] One or more settings may be stored in portion 1224. These settings 1224 may be the configurations of different functions within the vehicle 104 that are specified by or for that user. 
Examiner interpretation the setting includes setting of functions modules or ECUs that are included in the vehicle, and provide various operation to the user [0109]

As per claim 7, the rejection of claim 6 is incorporated and furthermore Ricci discloses:
wherein the one or more processors are configured to, after usage of the vehicle ends, transmit the user identification information and the settings information of software of the at least one of the electronic control units, to the server.
Fig. 13 and [0348] The vehicle control system 204 may then store the settings for the person, in step 1328. The user interaction subsystem 332 can make a new entry for the user 1208 in data structure 1204. The new entry may be either a new user or a new setting listed in 1224. The settings may be stored based on the area 508 and zone 512. As explained previously, the settings can be any kind of configuration of the vehicle 104 that may be associated with the user in that area 508 and the zone 512.
[0349] The settings may also be stored in cloud storage, in step 1332. Thus, the vehicle control system 204 can send the new settings to the server 228 to be stored in storage 232. In this way, these new settings may be ported to other vehicles for the user. Further, the settings in storage system 232 may be retrieved, if local storage does not include the settings in storage system 208.
Pertinent arts:
US20160129916A1
200 may use first user pattern data to configure the vehicle user settings. According to one embodiment, the vehicle settings node 200 comprises pre-stored information concerning the personal preferences of the settings of the vehicle 270. Such preferences may comprise the seat position, ventilation, air condition, temperature settings, mirror settings, preferred radio stations, or audio including specific music or podcasts or audio books to be streamed or by other means played in connection to entering the vehicle;

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAHIM BOURZIK whose telephone number is (571)270-7155. The examiner can normally be reached Monday-Friday (8-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-270-2738. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/BRAHIM BOURZIK/Examiner, Art Unit 2191     
                                                                                                                                                                                                   /WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191